DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is made non-final.
Claims 1-10 are pending in the case. Claims 1, 9, and 10 are independent claims.

Priority
Acknowledgement is made of Applicant’s claim for foreign priority of Japanese application JP2021-075755 filed 04/28/2021.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Claim 10 does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to “software per se”. While the claim initially recites a “display control device” in the preamble, the claim does not include any structural component constituting the display control device. Instead, the claim recites elements, including an “obtainer”, “determiner”, and “display controller”, which are software components. These elements, as evidenced by at least paragraphs [0033-0038] of Applicant’s specification, do not have corresponding structure(s). The elements are merely described as being included as part of a controller, corresponding to an example of a computer, which is not claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhri (US 2009/0002335 A1), in view of Yun (US 2017/0269801 A1).

Regarding claim 1, Chaudhri teaches a display control method for displaying, along a virtual axis, a given number of images in an image bundle including a first area and a second area ([0077]: “In many cases, the browser includes at least a viewing area which provides a location where images from a group of images are taken in and out of view. The viewing area typically only displays a small portion of the total number of images that are available in the group of images… The path can be an open ended line fixed along an axis such as horizontal or vertical axis.” The total number of images corresponds to a given number of images in an image bundle. The images are displayed along a “virtual axis” parallel to the x-axis, an interpretation which is in line with paragraph [0053] of Applicant’s specification; FIG. 7 and [0125-0126]: for example, images are displayed in a first area, including the middle three images in primary position 92 and the immediately adjacent secondary positions 94, and a second area, including images like the leftmost four images to the left of the image in primary position 92. The second area may also include the rightmost four images to the right of the image in primary position 92), the display control method comprising:
arranging two adjacent images in the first area apart with a first interval, the first area including a first number of the images, the first number being less than the given number (FIG. 7 and [0125-0126]: for example, the image in primary position 92 and the image to its immediate right in secondary position 94 are arranged apart with a first interval so that the image to the right of the image in primary position 92 is in full view, or substantially full view. The same can be said for the image in primary position 92 and the image to its immediate left in secondary position 94. The first area includes the middle three images, which is less than the given number/total number of images that are available in the group of images as described in [0077]);
arranging two adjacent images in the second area apart with a second interval in an overlapping manner, the second area including a second number of the images, the second number being less than the given number, the first interval being greater than the second interval (FIG. 7 and [0125-0126]: for example, the two leftmost images in secondary positions 94 are arranged in the second area apart with a second interval in an overlapping manner. The same can be said for any two adjacent images in the second area. The second area includes the four leftmost images, which is less than the given number/total number of images that are available in the group of images as described in [0077]); and
hiding some of the images in the second area (FIG. 7 and [0125-0126]: some of the images in the second area, like the three leftmost images, are hidden as they are obscured by at least their right, adjacent image.).
	
Chaudhri does not explicitly teach hiding some of the images in the second area when the given number is greater than a predetermined first threshold number.
	Yun teaches hiding some of the images in the second area when the given number is greater than a predetermined first threshold number (S13 of FIG. 22 and [0244]: “Next, the controller identifies whether the number of icons included in the menu bar is a predetermined reference number or more (S13), and as a result, if the number of icons is a predetermined reference number or more, the controller may display the icons by partially overlapping the icons adjacent to each other.” This partial overlap corresponds to hiding some images/icons.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chaudhri to incorporate the teachings of Yun and include hiding some of the images in the second area when the given number is greater than a predetermined first threshold number. Doing so would allow images to be displayed in a more condensed layout to compensate for a higher number of images surpassing a first threshold number. In this way, images in a sequence are displayed more effectively on the screen real-estate, preventing wasted space.

Regarding claim 2, Chaudhri in view of Yun teaches the display control method according to claim 1. Chaudhri further teaches wherein some of the images in the second area are hidden according to a predetermined rule (FIG. 7 and [0125-0126]: As supported in [0125], a predetermined rule corresponds to a set arrangement in which “the secondary images immediately next to the primary image are in full view (or substantially full view) with each consecutive secondary image falling underneath the previous image being a partial view.” Thus, some images are hidden so as to only be in partial view).

Regarding claim 3, Chaudhri in view of Yun teaches the display control method according to claim 2. Chaudhri further teaches wherein when some of the images in the second area are hidden, a difference between a number of odd-numbered images to be displayed and a number of even-numbered images to be displayed, among the second number of the images, is less than or equal to a second threshold number (FIGS. 27 and 28A and [0236]: The second area includes, for example, odd-numbered images D7, D9, E3, and E5 and even-numbered images D6, D8, E2, and E4. The difference between the number of odd-numbered images and the number of even-numbered images here is 0. In other words, in the case when images D6, D7, D8, E3, E4, and E5 are hidden, the difference between odd-numbered images and even-numbered images is less than or equal to second threshold number of 0.).

Regarding claim 5, Chaudhri in view of Yun teaches the display control method according to claim 2. Chaudhri further teaches wherein among the images in the second area, the images apart from an image closest to the first area by a third threshold number or more of the images are hidden according to the rule (FIG. 7 and [0125-0126]: among the images in the second area, the images apart from an image closest to the first area, like the image to immediate left and/or right of the image in primary position 92, are hidden according to the rule. The images are apart from the image closest to the first area by at least one index, or position.).

Regarding claim 6, Chaudhri in view of Yun teaches the display control method according to claim 1.
Chaudhri, in another embodiment, teaches wherein a drawing process of the images to be hidden is omitted (end of [0148]: “Moreover, in one embodiment, a user can traverse the group of images in an accelerated manner, such as by accelerating through the group of images whereby some of the images are skipped and thus not displayed.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chaudhri in view of Yun to incorporate the teachings of Chaudhri from another embodiment and have wherein a drawing process of the images to be hidden is omitted. Doing so would allow the user to traverse more quickly across a large number of images and also conserve processing resources as images skipped and not relevant to the user do not take up resources to be displayed.

Regarding claim 7, Chaudhri in view of Yun teaches the display control method according to claim 1. Chaudhri further teaches the method further comprising: moving the images displayed in the second area to the first area when an instruction for scrolling the image bundle in a given direction is issued through a user operation (FIGS. 27 and 28A-B and [0236-0238]: images displayed in the second area, like images D6, D7, and D8, are displayed in the first area when an instruction for scrolling the image bundle in a given direction is issued through a user operation. Other images not initially displayed in the first area may similarly be displayed in the first area in response to scrolling the image bundle, like scrolling the image bundle to the left to display images E3, E4, and E5 in the first area, for instance.).


Regarding claim 8, Chaudhri in view of Yun teaches the display control method according to claim 7. Chaudhri further teaches wherein
when the images displayed in the second area are moved to the first area, among the hidden images, the images moved from the second area to the first area are displayed (FIGS. 27 and 28A-B and [0236-0238]: images displayed in the second area, like hidden images D6, D7, and D8, are displayed in the first area when an instruction for scrolling the image bundle in a given direction is issued through a user operation. Other images not initially displayed in the first area may similarly be displayed in the first area in response to scrolling the image bundle, like scrolling the image bundle to the left to display images E3, E4, and E5 in the first area, for instance.).

Regarding claim 9, Chaudhri teaches a non-transitory computer-readable storage medium storing a display control program that, when executed by a computer of a display control device ([0013-0015] and [0333]: non-transitory computer-readable storage medium, like ROM, stores computer readable code executed by a computer system of a display control device/portable electronic device, the device of which is detailed in FIG. 1 and [0073-0076]; See FIG. 148 and [0300-0302] for further details regarding the computer, including at least processor 702, of the display control device/media player, which is an example of a portable electronic device as supported in [0074]), causes the computer to function as:
a display controller ([0301-0302]; See also play module 824 of FIG. 149 and [0310] for media player) configured to display an image bundle including a first area in which a first number of images are arranged apart, the first number being less than the number of images (FIG. 7 and [0125-0126]: for example, the image in primary position 92 and the image to its immediate right in secondary position 94 are arranged apart with a first interval so that the image to the right of the image in primary position 92 is in full view, or substantially full view. The same can be said for the image in primary position 92 and the image to its immediate left in secondary position 94. The first area includes the middle three images, which is less than the given number/total number of images that are available in the group of images as described in [0077]), and a second area in which a second number of images are arranged apart with a second interval in an overlapping manner, the second number being less than the number of images (FIG. 7 and [0125-0126]: for example, the two leftmost images in secondary positions 94 are arranged in the second area apart with a second interval in an overlapping manner. The same can be said for any two adjacent images in the second area. The second area includes the four leftmost images, which is less than the given number/total number of images that are available in the group of images as described in [0077]), wherein
the display controller arranges two adjacent images in the first area apart with a first interval (FIG. 7 and [0125-0126]: for example, the image in primary position 92 and the image to its immediate right in secondary position 94 are arranged apart with a first interval so that the image to the right of the image in primary position 92 is in full view, or substantially full view. The same can be said for the image in primary position 92 and the image to its immediate left in secondary position 94. The first area includes the middle three images, which is less than the given number/total number of images that are available in the group of images as described in [0077]),
the first interval is greater than the second interval (FIG. 7 and [0125-0126]: the first interval is greater than the second interval), and
the display controller hides some of the images in the second area (FIG. 7 and [0125-0126]: some of the images in the second area, like the three leftmost images, are hidden as they are obscured by at least their right, adjacent image.).

Chaudhri does not explicitly teach a determiner configured to determine whether a number of images included in an image bundle to be displayed is greater than or equal to a first threshold number, and the display controller hides some of the images in the second area when the determiner determines that the number of images is greater than or equal to the first threshold number.
	Yun teaches a determiner configured to determine whether a number of images included in an image bundle to be displayed is greater than or equal to a first threshold number (determiner corresponds to instructions executed by controller 470 of FIG. 2; S13 of FIG. 22 and [0244]: “Next, the controller identifies whether the number of icons included in the menu bar is a predetermined reference number or more (S13), and as a result, if the number of icons is a predetermined reference number or more, the controller may display the icons by partially overlapping the icons adjacent to each other.”), and
the display controller hides some of the images in the second area when the determiner determines that the number of images is greater than or equal to the first threshold number (S13 of FIG. 22 and [0244]: “Next, the controller identifies whether the number of icons included in the menu bar is a predetermined reference number or more (S13), and as a result, if the number of icons is a predetermined reference number or more, the controller may display the icons by partially overlapping the icons adjacent to each other.” The controller process instructions corresponding to the display controller, as further supported in [0086-0091], by hiding some of the images/icons, the hiding of which is done with partial overlap).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chaudhri to incorporate the teachings of Yun and include a determiner configured to determine whether a number of images included in an image bundle to be displayed is greater than or equal to a first threshold number, and the display controller hides some of the images in the second area when the determiner determines that the number of images is greater than or equal to the first threshold number. Doing so would allow images to be displayed in a more condensed layout to compensate for a higher number of images surpassing a first threshold number. In this way, images in a sequence are displayed more effectively on the screen real-estate, preventing wasted space.

Regarding claim 10, Chaudhri teaches a display control device (FIG. 148 and [0300-0302]: display control device corresponds to media player 700) comprising:
an obtainer configured to obtain an image bundle including a given number of images (FIG. 9 and [0133]: “images are obtained from a database or data store and presented in a predetermined format”; [0318]: “the device simply obtains the appropriate preformatted image from media database and presents it to the user on a display.”; FIG. 151 and [0325-0328]: obtaining an image bundle including a given number of images corresponds specifically to block 1006 when designated images are retrieved in response to receiving a display command from block 1004);
a display controller configured to display an image bundle including a first area in which a first number of images are arranged apart, the first number being less than the given number (FIG. 7 and [0125-0126]: for example, the image in primary position 92 and the image to its immediate right in secondary position 94 are arranged apart with a first interval so that the image to the right of the image in primary position 92 is in full view, or substantially full view. The same can be said for the image in primary position 92 and the image to its immediate left in secondary position 94. The first area includes the middle three images, which is less than the given number/total number of images that are available in the group of images as described in [0077]), and a second area in which a second number of images are arranged apart with a second interval in an overlapping manner, the second number being less than the given number (FIG. 7 and [0125-0126]: for example, the two leftmost images in secondary positions 94 are arranged in the second area apart with a second interval in an overlapping manner. The same can be said for any two adjacent images in the second area. The second area includes the four leftmost images, which is less than the given number/total number of images that are available in the group of images as described in [0077]), wherein
the display controller arranges two adjacent images in the first area apart with a first interval (FIG. 7 and [0125-0126]: for example, the image in primary position 92 and the image to its immediate right in secondary position 94 are arranged apart with a first interval so that the image to the right of the image in primary position 92 is in full view, or substantially full view. The same can be said for the image in primary position 92 and the image to its immediate left in secondary position 94. The first area includes the middle three images, which is less than the given number/total number of images that are available in the group of images as described in [0077]),
the first interval is greater than the second interval (FIG. 7 and [0125-0126]: the first interval is greater than the second interval), and the display controller hides some of the images in the second area (FIG. 7 and [0125-0126]: some of the images in the second area, like the three leftmost images, are hidden as they are obscured by at least their right, adjacent image.).

Chaudhri does not explicitly teach a determiner configured to determine whether the given number is greater than or equal to a predetermined first threshold number; and
the display controller hides some of the images in the second area when the determiner determines that the given number is greater than or equal to the first threshold number.
	Yun teaches a determiner configured to determine whether the given number is greater than or equal to a predetermined first threshold number (determiner corresponds to instructions executed by controller 470 of FIG. 2; S13 of FIG. 22 and [0244]: “Next, the controller identifies whether the number of icons included in the menu bar is a predetermined reference number or more (S13), and as a result, if the number of icons is a predetermined reference number or more, the controller may display the icons by partially overlapping the icons adjacent to each other.”), and
the display controller hides some of the images in the second area when the determiner determines that the given number is greater than or equal to the first threshold number (S13 of FIG. 22 and [0244]: “Next, the controller identifies whether the number of icons included in the menu bar is a predetermined reference number or more (S13), and as a result, if the number of icons is a predetermined reference number or more, the controller may display the icons by partially overlapping the icons adjacent to each other.” The controller process instructions corresponding to the display controller The controller process instructions corresponding to the display controller, as further supported in [0086-0091], by hiding some of the images/icons, the hiding of which is done with partial overlap).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chaudhri to incorporate the teachings of Yun and include a determiner configured to determine whether the given number is greater than or equal to a predetermined first threshold number; and the display controller hides some of the images in the second area when the determiner determines that the given number is greater than or equal to the first threshold number. Doing so would allow images to be displayed in a more condensed layout to compensate for a higher number of images surpassing a predetermined first threshold number. In this way, images in a sequence are displayed more effectively on the screen real-estate, preventing wasted space.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhri (US 2009/0002335 A1), in view of Yun (US 2017/0269801 A1), and in view of Marti et al. (US 2015/0074571 A1).

Regarding claim 4, Chaudhri in view of Yun teaches the display control method according to claim 2. Chaudhri in view of Yun does not explicitly teach wherein when some of the images in the second area are hidden, the images in the second area are displayed for every preset odd number of the images.
Marti teaches wherein when some of the images in the second area are hidden, the images in the second area are displayed for every preset odd number of the images (FIG. 5 and [0052-0056]: the second area includes the area of presentation line l3 not including visual element with index n. The second area does not include other presentation lines l1 and l2. Some of the images are hidden, or not displayed, in the second area. For example, visual elements with indices n-6, n-3, n+3, and n+6 are displayed in the second area, but visual elements of intervening indices, like visual element with indices n-1 and n+1, are hidden/not displayed in the second area. The images in the second area are displayed for every present odd number, in this case by a difference of +3 from left to right, of the images.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second area as disclosed Chaudhri in view of Yun to incorporate the teachings of Marti and have wherein when some of the images in the second area are hidden, the images in the second area are displayed for every preset odd number of the images. Doing so would hide the images to an even greater extent, than the overlapping described in Chaudhri and Yun, so as to conserve even more display and processing resources. In this way, the user is able to browse at a summarized line of sequence of images. Furthermore, having a displaying for every preset odd number of the images allow for the user to more predictably navigate and search for images, as opposed to images being hidden at irregular intervals.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Such prior art includes:
US 2007/0226645 A1: GUI displaying graphical items physically spaced out at different intervals
US 9009622 B2: displaying media content instances along a viewing axis, shifting a graphical object into a center focus position
US 7797641 B2: scrolling to shift the positions of first representations along a path, changing focus
US 7437005 B2: scrolling through categorized images with images overlapping one another
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY NGUYEN whose telephone number is (571)272-4980. The examiner can normally be reached M-Th 7AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW ELL can be reached on (571)270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KENNY NGUYEN/Examiner, Art Unit 2171